



Exhibit 10.59


[Avon Letterhead]


Personal & Confidential


July 20, 2016


Sheri McCoy
Chief Executive Officer
Avon Products, Inc.




Your Move to the United Kingdom


Dear Sheri:


We are very pleased to confirm the terms and conditions of your relocation to
London, United Kingdom (hereafter “Host Country”) under the Avon Long Term
International Assignment Policy - Tier 1. This is an international assignment to
Avon Cosmetics Limited in the Host Country. Your signature in this letter
(“Letter”) below serves as your agreement and acknowledgement that the terms of
this international assignment amend the letter agreement between you and Avon
dated April 4, 2012 (as amended) (the “2012 Agreement”) with respect to the
subject matter herein.


During your assignment, your employment as Chief Executive Officer of Avon
Products, Inc. (“Avon”) will continue under the terms and conditions of your
2012 Agreement in New York, United States (hereafter “Home Country”), subject to
certain changes to the terms and conditions of your employment as described
herein.


In the event of any change in circumstances, or additional matters not known at
this time, Avon reserves the right to make adjustments to this Letter.


This Letter is linked with Avon’s Long Term International Assignment Policy -
Tier 1 (including the Global Tax Equalization Policy and tax equalization policy
repayment agreement) (hereafter “the Policy”) as may be in effect from time to
time. This Letter summarizes key points in the Policy as it pertains to your
assignment and may contain certain additional requirements and terms. The Policy
may be changed from time to time as legal requirements may dictate or, subject
to the above provisions, new practices may require or for other reasons at the
discretion of Avon. In terms of this specific assignment, local conditions and
guidelines applicable to Avon international assignees in the Host Country will
also govern your assignment.


The provisions of the two paragraphs immediately above to the contrary
notwithstanding, except as legal requirements may dictate, any change(s) in this
Letter or in the Policy that is adverse to you shall be disregarded or Avon
shall adequately compensate you for any such adverse changes unless you
otherwise agree in writing. In the event of any inconsistency between this
Letter and the Policy, this Letter shall control.









--------------------------------------------------------------------------------


Page 2 of 8
Sheri McCoy    


Avon will pay your reasonable professional expenses incurred to negotiate and
prepare this Letter.




ASSIGNMENT DETAILS


Your assignment will commence on or about January 1, 2017, pending the grant of
your work permit/visa in the Host Country, and your acceptance of the terms and
conditions of this Letter.


The terms set forth herein for this assignment will apply for two (2) years in
duration, and is anticipated to be reviewed on or before December 31, 2018. The
expected duration of this assignment is not a guaranteed term of employment or
term of the assignment. The assignment may be less than two (2) years subject to
the discretion of Avon’s Board of Directors.


In the event that the duration of your assignment exceeds the expected end date,
and a written extension of the period of assignment under this Letter has not
been issued, and/or you have not been repatriated, the terms and conditions of
your current assignment under this Letter will continue to prevail.




COMPENSATION & BENEFITS OVERVIEW


Compensation
Your total compensation includes your annual base salary, your annual incentive
plan awards, your long term incentive plan awards, and any other bonuses or
performance-related incentives received during this assignment. It also
incorporates international assignment-related allowances and benefits as
detailed throughout this Letter. Your compensation will be subject to Home
Country hypothetical tax and you will be paid the net amount, as described
below.


You will remain on the Avon USA payroll during your international assignment.
You may, however, elect to receive a portion of your base salary in the host
location. A balance sheet approach will be used to ensure that your purchasing
power in the Host Country is similar to what it would be had you remained in the
Home Country.


Your annual bonus and long-term incentive plan awards, if applicable, will be
paid via the Avon-USA payroll.


Associate Benefits
While on assignment, the Avon Home Country policies and benefit programs as
generally outlined in your 2012 Agreement will remain in effect. The Avon Home
Country payroll department will continue to handle any payroll deductions
required for social security taxes, other mandated contributions and
contributions to the Avon-sponsored benefit plan in your Home Country.







--------------------------------------------------------------------------------

Page 3 of 8
Sheri McCoy    


International Medical Insurance
You and your eligible accompanying dependents will be enrolled in Avon’s
international assignee medical plan while you are on assignment. This plan
provides coverage for medical, dental, prescription drug, and medical
evacuation. Additional details will be provided separately. Avon reserves the
right to amend, modify or terminate its benefits plan at any time.


Vacation & Holidays
Vacation eligibility continues as indicated in your 2012 Agreement. Your public
holidays will be based on the local Host Country holiday schedule.




TAXATION


Tax Equalization
Under the terms of the Policy, Avon’s tax reimbursement policy applicable for
your assignment is called ‘tax equalization’. The objective of tax equalization
is to ensure that your tax liability while on assignment in the Host Country
will be approximately the amount that would be payable if you were working and
living in your Home Country. The tax equalization policy is limited to income
tax and social taxes. In order to equalize the tax obligation of your foreign
service, a hypothetical Home Country income tax is computed and deducted from
your total salary. A tax equalization calculation/reconciliation will be
prepared at the end of each calendar year to determine if the appropriate Host
Country taxes were withheld on your total compensation during your foreign
service through your hypothetical income tax deductions. This may result in a
balance due to Avon or due to you. For purposes of determining your
"Hypothetical Tax" under the Policy and your tax equalization benefits
thereunder, notwithstanding anything in the Policy to the contrary, the
following shall not be treated as "Unprotected Income" (regardless of amount):
(i) income attributable to pension benefits earned by you under the pension plan
of your prior employer; (ii) personal income earned by your spouse; and (iii)
personal investment income earned by you or your spouse.


Payment of Assignment Allowances and Reimbursements
Unless otherwise stated, all assignment allowances/reimbursements will be paid
net-of-tax.


Tax Assistance
Avon’s preferred tax advisor, Ernst & Young LLP (hereinafter “EY”), will be
completing your income tax returns while you are on assignment. It is therefore
imperative that you make contact with them to ensure that all necessary
information is being compiled and that the tax process is in place to file your
tax returns on a timely basis.


Hypothetical Tax
As stated above, a hypothetical Home Country tax will be deducted from your
total compensation when it is paid to you which includes base salary, annual
incentive bonus, your long term incentive plan awards and any other bonuses or
performance-related incentives received during your





--------------------------------------------------------------------------------

Page 4 of 8
Sheri McCoy    


assignment. Severance payments may also be subject to hypothetical tax. A
determination will be made by Avon at the time of payment, in consultation with
EY.


Social Security
The hypothetical tax deduction does not cover your home country social security
obligation. The Home Country payroll department should continue to handle this
deduction while you are on assignment. You will not be responsible for any Host
Country social taxes incurred while on assignment. These taxes will be paid on
your behalf by Avon Cosmetics Limited.




PRE-DEPARTURE AND RELOCATION SUPPORT


Work Permit/Visa
You are required to meet the entry and visa/work permit requirements of the Host
Country prior to your arrival. Avon will therefore arrange for all appropriate
immigration documents, visas, and work permits to be obtained in order to
facilitate your assignment. Your assignment terms and conditions are subject to
this compliance, and as such you are not permitted to move to the Host Country
and begin the role until you have obtained all necessary immigration documents.


Avon will cover the costs associated with you and your accompanying dependents
obtaining the appropriate immigration documentation, including the costs of any
medical examinations and police checks. While Avon will assist you in preparing
your passport(s) and visa/work permit applications, you are responsible for
taking all required action to secure these documents. You are also responsible
for ensuring your passport and the passport of your accompanying dependents, as
well as any necessary endorsements remain valid and up to date whilst on
assignment.


You are not permitted to work in the Host Country until you have obtained proper
work authorization. You should consult with the Avon Global Mobility team and/or
the Avon designated immigration services law firm prior to making plans for
business travel or relocation to ensure that your plans are compatible with
immigration regulations in the Host Country. Compliance is a very serious matter
for Avon and Associates are expected to comply with the Host Country laws and
regulations.


Miscellaneous Relocation Allowance
You will receive a one-time net payment of US$10,000 designed to subsidize
relocation expenses that are not otherwise covered by the provisions of this
Letter. This will be paid to you upon your start date in the Host Country.


Relocation Travel
Avon will provide you and your accompanying dependents with one-way, direct
travel from New Jersey, United States to London, United Kingdom on relocation.
The mode and class of transportation will be in accordance with Avon’s business
travel guidelines.







--------------------------------------------------------------------------------

Page 5 of 8
Sheri McCoy    


Shipment of Household Effects
Avon will make the necessary arrangements with an approved third party moving
company to ship your household and personal effects from New Jersey, United
States to London, United Kingdom. The cost of shipping, insuring and clearing
your goods through customs will be borne by Avon. You will be responsible for
any duty on luxury items or goods that exceed duty free limits. Insurance
coverage will be arranged through a third party insurer, and you will be
required to complete an Inventory of Household Goods to detail the estimated
value of the items you are shipping. In general, in line with Host Country
customs regulations, belongings will not be shipped until work permits, visas
and all other required documents are secured. Please refer to the Policy for a
detailed outline of shipping exclusions.


Major Appliances and Fixtures Allowance
Avon does not support the shipment of major appliances to or from the Host
Country. As such, you will be reimbursed for the reasonable cost of purchasing
major appliances that are not provided with your new residence in the Host
Country, or available from prior assignees. The appliances remain the property
of Avon.


Home Country Automobile Assistance
You will be reimbursed for the loss incurred as a result of the sale or lease
breakage penalties for one personal car. Reimbursement for loss-on-sale will be
the lesser of the difference between the average retail value and either the
average wholesale value or actual sale price, capped at US$10,000 after-tax.
This benefit must be utilized within 180 days of accepting the assignment.




ON ASSIGNMENT


Host Country Housing and Utilities Allowance
Avon will be assuming the full cost of your housing in the Host Country based on
housing costs for individuals with your salary and family size in London per the
information provided by the independent cost of living data provider.


Your housing allowance is up to GBP 8,000 after-tax per month for furnished
housing, and will be delivered via payroll. If your actual rent exceeds your
housing allowance, any excess will be your responsibility and not covered by
Avon. If applicable, additional taxes and condo fees will be covered in addition
to your housing allowance.


A separate monthly allowance will also be provided to cover the cost of host
country utilities (excluding telephone, cable television & internet service
costs). This allowance will be reflected on your balance sheet and delivered via
payroll.
 
Your Duty of Care: If liability for property damage (including cabinet or
furniture damage) occurs due to the fault or negligence of you or your family,
Avon will not reimburse for damages. You will be responsible for any and all
repair and maintenance expenses throughout your assignment





--------------------------------------------------------------------------------

Page 6 of 8
Sheri McCoy    


(including lawn care/garden maintenance and pool maintenance). Avon reserves the
right to collect any amount withheld from the Avon-paid security deposit from
any amount you are due from Avon, including but not limited to: base salary,
bonus, any incentive compensation awards, assignment allowances, expense
reports, tax equalization calculations, etc. to the extent allowed by law.


Host Country Transportation
In lieu of the Host Country Transportation/Automobile Assistance provided for in
the Policy, while in the Host Country you will be provided with transportation
support in the Host Country in the same manner as has been provided in the Home
Country, prior to this international assignment, pursuant to your 2012
Agreement.


Home Leave Allowance
In lieu of the annual Home Leave Allowance provided for in the Policy, Avon will
provide you with reimbursement of up to six round trip airfare tickets annually
from the United Kingdom to your Home Country for flights that may be taken by
you or a family member plus ground transportation to and from the airport. Class
of travel is business class unless first class travel otherwise is provided for
under Avon’s business travel guidelines.


Goods and Services Differential
For the avoidance of doubt, you will not receive the Goods and Services
differential described in the Policy.


SPECIAL PAYMENTS


In some locations, certain Host Country special payments and host country
severance (termination indemnity) payments are required by local law. Should you
qualify for and/or receive Host Country additional compensation required by
local law, you understand that you are not entitled to such additional
compensation under this Letter (without diminishing any entitlement otherwise
provided under your 2012 Agreement) and you must turn over such additional
compensation to Avon. In some cases, such Home Country benefits, payments,
allowances or differentials will automatically be offset for the host country
special payments, at Avon's direction.


DATA PRIVACY


During the assignment, your personal information will be collected and stored
electronically in order to process salary payments, track your assignment
details and generate other reports. By signing this Letter, you expressly
consent to the transfer of any information by Avon to related companies.


CERTAIN REIMBURSEMENTS AND PAYMENTS


Payments (including reimbursements) addressed in this Letter may be subject to
Section 409A of the U.S. Internal Revenue Code (“409A”). In order to ensure
compliance with 409A, please note the following applicable rules:







--------------------------------------------------------------------------------

Page 7 of 8
Sheri McCoy    


Many of the benefits addressed in this Letter are provided to you via
reimbursement from Avon. For tax reasons, in many cases (noted above), Avon
commits to providing you with a reimbursement as soon as administratively
possible but no later than March 15th of the year following the year in which
the underlying expense is incurred. However, in order for Avon to be able to
reimburse you on a timely basis, you must submit the reimbursement request and
the supporting documentation as soon as possible in accordance with normal
expense reimbursement policy, but no later than January 31st of the year
following the year in which the underlying expense is incurred. Your failure to
meet this deadline may lead to Avon being unable to reimburse you by the
applicable March 15th (or other applicable date), in which case you could become
subject to significant additional taxes and penalties under 409A, and Avon will
not provide additional payments to you to cover any such additional taxes and
penalties resulting from such failure.




REPATRIATION
    
At such time as you repatriate back to your Home Country, you will be provided
with repatriation assistance in accordance with the Policy. All applicable
international on-assignment allowances will be discontinued.


For the avoidance of doubt, you will be entitled to full repatriation benefits
under the Policy in the event that your employment with Avon terminates for any
reason before the expected end date of your international assignment, other than
a voluntary termination by you for reasons not constituting Good Reason (having
a meaning for such term as provided under the 2012 Agreement, taking into
account your agreement in this Letter).


The Policy to the contrary notwithstanding, in the event of your repatriation
following completion of your international assignment under this Letter (as may
be extended) or any earlier termination of your employment with Avon for any
reason, you will be entitled to full tax equalization benefits with respect to
taxes incurred on income realized during your international assignment and to
tax return preparation assistance for so long as relevant with respect to your
international assignment.


This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, applied without reference to principles of
conflicts of laws. It may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute one and the same instrument.

















--------------------------------------------------------------------------------

Page 8 of 8
Sheri McCoy    


Sheri, we wish you the best in your move and look forward to your continued
leadership of the company.


Sincerely,




/s/ Chan Galbato             
Chan Galbato                        
Chairman of the Board of Directors, Avon Products, Inc.                        




/s/ Helen McCluskey
Helen McCluskey
Chair of the Compensation and Management Development Committee
of the Board of Directors, Avon Products, Inc.            





ACKNOWLEDGEMENT AND ACCEPTANCE


I hereby agree to and accept the foregoing terms and conditions. I understand
that Avon’s policies are subject to amendment and change as deemed appropriate
by the company.






/s/ Sheri McCoy
 
2/9/17
Sheri McCoy
 
Date
 
 
 



cc:
L. Williams (EY)






